Exhibit 10.1
FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FOURTH AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Fourth Amendment”)
entered into as of May 23, 2005 (the “Agreement”) by and between Commercial
Metals Company, a Delaware corporation (the “Employer”), and Murray R. McClean
(“Executive”), first amended as of September 1, 2006, second amended as of
April 7, 2009, and third amended December 31, 2009, is made this 7th day of
April, 2011.
RECITALS:
     WHEREAS, the Employer and Executive entered into the Agreement as of
May 23, 2005 and amended the Agreement as of September 1, 2006, April 7, 2009,
and December 31, 2009; and
     WHEREAS, the Employer and Executive desire to amend the Agreement to amend
Executive’s title.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Employer and Executive agree to further amend the
Agreement, effective as of April 6, 2011, as follows:
     Sections 1. Purpose and 4. Duties and Responsibilities are hereby omitted
in their entirety and following revised Sections 1. and 4. substituted therefor:

1.   Purpose. The purpose of the Agreement is to formalize the terms and
conditions of Executive’s employment with the Employer as Chief Executive
Officer. This Agreement cannot be amended except by a writing signed by both
Parties.

4.   Duties and Responsibilities Upon execution of this Agreement, Executive
shall diligently render his services to Employer as Chief Executive Officer in
accordance with Employer’s directives, and shall use his best efforts and good
faith in accomplishing such directives. Executive shall report directly to the
Board of Directors. Executive agrees to devote his full-time efforts, abilities,
and attention (defined to mean not normally less than forty (40) hours/week) to
the business of Employer, and shall not engage in any activities which will
interfere with such efforts.

     Except to the extent specifically amended as provided herein, the Agreement
is in all respects ratified and confirmed, and all the terms, conditions and
provisions thereof shall be and remain in full force and effect for any and all
purposes. From and after the date of this Fourth Amendment, any and all
references to the Agreement shall refer to the Agreement as hereby amended. For
the avoidance of doubt, Employer and Executive acknowledge and agree that the
matters contemplated by this Fourth Amendment, including without limitation the
change in Executive’s title, shall not constitute “Good Reason” for purposes of
the Agreement.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                 
EXECUTIVE
          EMPLOYER    
 
               
 
          COMMERCIAL METALS COMPANY    
 
               
/s/ Murray R. McClean
      By:   /s/ Anthony A. Massaro    
 
               
Murray R. McClean
          Anthony A. Massaro, Lead Director    

 